Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Applicant’s Response
In the response dated 02/26/2021, the applicant amended claims 7, 10, 13, 15, and argued against the rejections in the Final rejection dated 11/30/2020.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (U.S Pub 2005/0183574) (“Burnett”) in view of Curle (U.S Pub 2009/0220324).
	Regarding Claim 7, Burnett discloses a method for conveying drill cuttings in an onshore drilling rig (Abstract; Page 10, paragraphs [0104] and [0105]; paragraph [0115]), comprising the steps of:
positioning a mobile pneumatic conveying unit in the onshore drilling rig (Page 3, paragraph [0032]; paragraph [0076]; Page 10, paragraphs [0104] and [0105]);
conveying the drill cuttings from the onshore drilling rig to the mobile pneumatic conveying unit (Page 2, paragraph [0017], lines 1-9; Page 3, paragraph [0025] [Wingdings font/0xE0] Burnett discloses this limitation by providing a conveyor that receives drill cuttings); and
pneumatically conveying the drill cuttings from the mobile pneumatic conveying unit positioned in the onshore drilling rig to at least one dumpster (paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035] [Wingdings font/0xE0] Burnett discloses this limitation by providing a discharge area/unit);
wherein the mobile pneumatic conveying unit comprises:
at least one pressure vessel that is mounted (Page 2, paragraph [0017]; [0025]).

Burnett, however, fails to expressly disclose a pneumatic conveying unit comprising at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel.
Curle teaches the methods of providing at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel (Abstract; Page 1, paragraphs [0005]-[0012]; [0018]; Page 2, paragraph [0023] [Wingdings font/0xE0] Curle teaches this limitation by providing a compressor which may supply pressurized air) for the purpose of pressurizing the vessel in order to move the drill cuttings along the conveyor for processing (Abstract; paragraph [0005]; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burnett to include at least one compressor that is mounted, as taught by Curle, for the purpose of pressurizing the pressure vessel.  Doing so would help move the drill cuttings along the conveyor for processing.

Regarding Claim 8, Burnett discloses the method according to claim 7, further comprising the step of processing the drill cuttings using at least one solid control device before these cuttings reach the mobile pneumatic conveying unit (Page 4, paragraphs [0034] and [0036] [Wingdings font/0xE0] Burnett discloses this limitation by providing a cuttings processor and separator).

	Regarding Claim 9, Burnett discloses the method according to claim 7, further comprising the step of storing the drill cuttings in at least one tank before these cuttings reach the mobile pneumatic conveying unit (Page 3, paragraphs [0027] and [0031] [Wingdings font/0xE0] Burnett discloses this limitation by providing a storage tank for the drill cuttings).

	Regarding Claim 10, Burnett discloses the method according to claim 7, wherein the at least one dumpster is part of a different mobile platform (Page 3, paragraph [0032]; paragraph [0076]), the method further comprising the step of transporting the dumpster to a drill cuttings 

	Regarding Claim 11, Burnett discloses the method according to claim 7, further comprising the step of conveying drill cuttings to the at least one dumpster by means of at least one receiver (Page 1, paragraph [0014]; paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035]).

Regarding Claim 12, Burnett discloses the method according to claim 11, wherein the at least one receiver is part of a mobile discharge unit (Page 2, paragraph [0017]; Page 3, paragraph [0032]; paragraph [0076]), said mobile discharge unit comprising:
the at least one receiver (paragraph [0014]), at least one pipe, and at least one outlet (Page 2, paragraphs [0017] and [0021]; Page 9, paragraph [0095]), and
wherein the receiver is configured to direct the received drill cuttings to the at least one outlet via the at least one pipe (paragraphs [0017] and [0021].

Regarding Claim 13, Burnett discloses a system for conveying drill cuttings in an onshore drilling rigs (Abstract; Page 10, paragraphs [0104] and [0105]; paragraph [0115]), comprising:
a mobile pneumatic conveying unit positioned in the onshore drilling rig to receive drill cuttings from the drilling rig (Page 2, paragraph [0017], lines 1-9; Page 3, paragraphs [0025] and [0032]; [0076]; Page 10, paragraphs [0104] and [0105] [Wingdings font/0xE0] Burnett discloses this limitation by providing a conveyor that receives drill cuttings); and

wherein the mobile pneumatic conveying unit comprises:
at least one pressure vessel that is mounted (Page 2, paragraph [0017]; [0025]).

Burnett, however, fails to expressly disclose a pneumatic conveying unit comprising at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel.
Curle teaches the methods of providing at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel (Abstract; Page 1, paragraphs [0005]-[0012]; [0018]; Page 2, paragraph [0023] [Wingdings font/0xE0] Curle teaches this limitation by providing a compressor which may supply pressurized air) for the purpose of pressurizing the vessel in order to move the drill cuttings along the conveyor for processing (Abstract; paragraph [0005]; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burnett to include at least one compressor that is mounted, as taught by Curle, for the purpose of pressurizing the pressure vessel.  Doing so would help move the drill cuttings along the conveyor for processing.

	Regarding Claim 14, Burnett discloses the system according to claim 13, further comprising at least one solid control device to receive drill cuttings before these cuttings are 

	Regarding Claim 15, Burnett discloses the system according to claim 13, wherein the at least one dumpster is part of a different mobile platform (Page 3, paragraph [0032]; paragraph [0076]).

	Regarding Claim 16, Burnett discloses the system according to claim 13, further comprising at least one receiver to convey the drill cuttings to the at least one dumpster (paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035] [Wingdings font/0xE0] Burnett discloses this limitation by providing a discharge area/unit).

	Regarding Claim 17, Burnett discloses the system according to claim 16, wherein the at least one receiver is part of a mobile discharge unit (Page 2, paragraph [0017]; Page 3, paragraph [0032]; paragraph [0076]), said mobile discharge unit comprising:
the at least one receiver (paragraph [0014]), at least one pipe, and at least one outlet (Page 2, paragraphs [0017] and [0021]; Page 9, paragraph [0095]), and
wherein the receiver is configured to direct the received drill cuttings to the at least one outlet via the at least one pipe (paragraphs [0017] and [0021]).


Response to Arguments
Applicant’s arguments filed 02/26/2021 have been fully considered but are not persuasive.
wherein the combination of references Burnett and Curle fail to disclose and/or teach “a mobile pneumatic conveying unit positioned in the onshore drilling rig to receive the drill cuttings from the drilling rig, wherein the mobile platform comprises at least one pressure vessel and at least one compressor that are mounted.”
The examiner respectfully disagrees.
Reference Burnett discloses methods for conveying drill cuttings in a drilling rig (Abstract; paragraph [0115]), comprising positioning a mobile pneumatic conveying unit in the drilling rig (Page 3, paragraph [0032]; paragraph [0076]) and conveying the drill cuttings from the drilling rig to the mobile pneumatic conveying unit (Page 2, paragraph [0017], lines 1-9; Page 3, paragraph [0025] [Wingdings font/0xE0] Burnett discloses this limitation by providing a conveyor that receives drill cuttings).  Burnett further discloses pneumatically conveying the drill cuttings from the mobile pneumatic conveying unit positioned in the drilling rig to at least one dumpster (paragraph [0017]; paragraph [0021], lines 1-14; Page 3, paragraph [0025]; [0035] [Wingdings font/0xE0] Burnett discloses this limitation by providing a discharge area/unit), wherein the mobile pneumatic conveying unit comprises at least one pressure vessel that is mounted (Page 2, paragraph [0017]; [0025]).  In certain embodiments of the invention, Burnett discloses feeding the drilled cuttings material to the cuttings processor apparatus and processing the cuttings to a flow conduit apparatus (Page 10, paragraphs [0104] and [0105]).  For these particular scenarios, Burnett does not specify whether the drilled cuttings are positioned in an offshore or onshore drilling rig.  As a result, for the purposes of examination, the examiner will interpret the conveying the drill cuttings in an onshore drilling rig (Abstract; Page 10, paragraphs [0104] and [0105]; paragraph [0115]), and positioning a mobile pneumatic conveying unit in the onshore drilling rig (Page 3, 
The examiner also acknowledges wherein reference Burnett fails to expressly disclose a pneumatic conveying unit comprising at least one compressor that is mounted and configured for pressurization of the at least one pressure vessel.
The examiner relies on secondary reference Curle to teach the methods of providing at least one compressor is mounted and configured for pressurization of the at least one pressure vessel (Abstract; Page 1, paragraphs [0005]-[0012]; [0018]; Page 2, paragraph [0023] [Wingdings font/0xE0] Curle teaches this limitation by providing a compressor which may supply pressurized air) for the purpose of pressurizing the vessel in order to move the drill cuttings along the conveyor for processing (Abstract; paragraph [0005]; [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Burnett to include at least one compressor that is mounted, as taught by Curle, for the purpose of pressurizing the pressure vessel.  Doing so would help move the drill cuttings along the conveyor for processing.

As a result, in light of all the arguments presented above, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burnett et al (U.S Pub 2006/0102390) – discloses systems and methods for conveying drilling cuttings material from a vessel.  The conveyance system further comprises a discharge 

Butler et al (U.S Pub 2007/0221410) – discloses processes for recovering carbon materials from a mixture.  The mixture includes drilling fluids, drilling solids and carbon.  The process includes a separation device and a recycling stream that is sent to the mud system.

Seaton et al (U.S Pub 2007/0175667) – discloses methods for processing drilling cuttings in an oil recovery operation.  The recovery operation comprises a collection vessel #10, vessel transferred to separation site, the fluids are removed from the cuttings, the cuttings vessel is emptied and the cuttings are sent for recycle or disposal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674